                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION


FRANCISCO GUTIERREZ,
                                                                CASE NO. 19-CV-916-FTM-60NPM
        Plaintiff,

v.

PERFORMANCE TRANSPORTATION,
LLC, and KEITH HAROLD SMITH, an
individual,

        Defendants.

                 DEFENDANT PERFORMANCE TRANSPORTATION, LLC'S
                    SUPPLEMENTAL JURISDICTIONAL STATEMENT

        Defendant PERFORMANCE TRANSPORTATION, LLC, by and through undersigned

counsel, hereby files this its Supplemental Jurisdictional Statement and states as follows:

        1.        On June 22, 2020 the parties attended a hearing in front of this Honorable Court on

Plaintiff's Motion to Compel Discovery.

        2.        During this hearing, the Court requested from Defendant PERFORMANCE

TRANSPORTATION, LLC a more definitive jurisdictional statement to support the Court's

subject-matter jurisdiction pursuant to the diversity of the parties in this matter.

        3.        For purposes of federal diversity jurisdiction, courts treat LLCs like partnerships

and define the citizenship of LLCs by the individual citizenship of every member. See, e.g., Rolling

Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004);

GMAC Commercial Fin. LLC v. Dillard Dep't Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004);

Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 692 (7th Cir. 2003);




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
                                                                            CASE NO. 19-CV-916-FTM-60NPM
Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Chapman v. Barney, 129 U.S. 677

(1889).

          4.      Defendant PERFORMANCE TRANSPORTATION, LLC is incorporated in and

has its principal place of business in Virginia.

          5.      Defendant PERFORMANCE TRANSPORTATION, LLC has two members:

Performance Food Group, Inc. and PFST Holding Co.

          6.      Performance Food Group, Inc. is a Colorado corporation with its principal place of

business in Virginia.

          7.      PFST Holding Co. is a Delaware corporation with its principal place of business in

Virginia.

          8.      As this Court is already aware, Plaintiff Francisco Gutierrez is a Florida resident

and co-Defendant Keith Smith is a resident of South Carolina.

          9.      Accordingly, complete diversity exists between the parties of this case and this

Honorable Court has subject-matter jurisdiction.

Dated: July 2, 2020

                                                                  /s/ Edward J. Briscoe
                                                                  Edward J. Briscoe
                                                                  Florida Bar No. 109691
                                                                  E-Mail: ebriscoe@fowler-white.com

                                                                  Dane L. Stuhlsatz
                                                                  Fla. Bar No. 1010881
                                                                  Email: dstuhlsatz@hotmail.com

                                                                  FOWLER WHITE BURNETT, P.A.
                                                                  1395 Brickell Avenue, 14th Floor
                                                                  Miami, FL 33131
                                                                  Telephone:    (305) 789-9200




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
                                                                            CASE NO. 19-CV-916-FTM-60NPM




                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing was served on all counsel or parties

of record through by electronic filing with the Clerk of Court using CM/ECF on this 2nd day of

July, 2020.

                                                                  /s/ Edward J. Briscoe
                                                                  EDWARD J. BRISCOE




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
